DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2002/0178682 to Pervan in view of JP2003-307023 to Takahashi (“Takahashi”) U.S. Patent No. 8,544,232 to Wybo et al. (“Wybo”), and U.S. Publication No. 2004/0211144 to Stanchfield (“Stanchfield”). All reference numerals are with respect to Pervan unless otherwise noted.
Regarding claim 39, Pervan discloses floor panels comprising a wear layer (claim 1) and one or several core layers (claim 1), wherein the floor panels each have a total thickness of less than 3 mm (par 0062, 0073, panel of 2.8mm thick), but does not disclose wherein one plastic core layer of the one or several plastic core layers comprises several essentially vertical flexing grooves, the essentially vertical flexing grooves being formed at a rear side of the one plastic core layer,Attorney's Docket No. Page 6 wherein the essentially vertical flexing grooves have a vertical extension of about one third of a thickness of the one plastic core layer, wherein said plastic wear layer comprises polyvinyl chloride, and wherein said one or several plastic core layers comprise polyvinyl chloride and fillers.
Stanchfield discloses a wear layer comprising a plastic material that is polyvinyl chloride to provide a water tight wear layer (Stanchfield par 0029). 
Wybo discloses that a core for a floor panel comprises polyvinyl chloride and fillers.
Takahashi discloses a floor panel having a core wherein one plastic core layer 11 of the one or several plastic core layers comprises several essentially vertical flexing grooves 14, the essentially vertical flexing grooves being formed at a rear side of the one plastic core layer,Attorney's Docket No. Page 6 wherein the essentially vertical flexing grooves have a vertical extension of about one third of a thickness of the one plastic core layer to improve flexibility of the floor panel.
It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride for the wear layer and polyvinyl chloride and fillers in the core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Moreover, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pervan to have one plastic core layer of the one or several plastic core layers comprise several essentially vertical flexing grooves, the essentially vertical flexing grooves being formed at a rear side of the one plastic core layer,Attorney's Docket No. Page 6 wherein the essentially vertical flexing grooves have a vertical extension of about one third of a thickness of the one plastic core layer, was taught by Takahashi to provide the predictable result of improving flexibility of the floor panel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-37 and 40 are allowed.
The claims are allowable for the reason set forth in page 9 of the Non-Final Rejection dated 03/29/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633